Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A directed to the anchor assembly of Figures 1-3 including claims 1, 2 and 5-13 without traverse on 12/20/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barwood (WO2010/121271) in view of Beck (EP1905385A2).

In regard to claim 1, Barwood teaches a method for anchoring a tendon to bone, comprising: 
manipulating an implant 452 to engage a tendon 200 with a tendon engaging feature 464 extending distally from a distal end of the implant (fig 33 for implant; fig 14 for method); 

While Barwood teaches the method may be used with other implants (page 7, paragraph 2), Barwood does not teach the implant comprises a sheath and an expander.
Beck teaches an implant that comprises a sheath 12 and an expander 14 and inserting an expander 14 into the sheath 12 to cause the sheath to expand radially outward to thereby anchor the tendon and the sheath within the bone hole. (fig 1; [0006]) and a tendon engaging feature 50 at a distal end of the implant (fig 5; [0020].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the two part implant body arrangement (sheath and expander) of Beck in place of the single implant body of Barwood because the sheath and expander provides better fixation which is simple and easy to install [0004-0005].  This rejection is only intended to substitute the sheath and expander for the body of the implant (452) and not the second stage of the implant (464, legs 460) including the prongs.  
In regard to claim 2, Barwood meets the claim limitations as discussed in the rejection of claim 1, and further teaches the tendon engaging feature 464 comprises prongs that penetrate through the tendon to couple the tendon to the sheath (page 14; lines 25-29: may penetrate into the tendon)
In regard to claim 11, Barwood meets the claim limitations as discussed in the rejection of claim 2, wherein the prongs 464 extend distally from the sheath such that the prongs are parallel to one another (see parallel prongs 464 in figure 33).
In regard to claim 12, Barwood meets the claim limitations as discussed in the rejection of claim 1, but does not specifically teach the engaging of the tendon occurs at a location proximal to and laterally offset from the bone hole (fig 9-13).  The location of tendon engaging appears to be no more than design choice and does not appear to have any significance.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to perform engaging of the tendon at a location proximal to and laterally offset from the bone hole. Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04I
In regard to claim 13, Barwood meets the claim limitations as discussed in the rejection of claim 1, and further teaches tensioning the tendon 200 to a desired tension prior to the engaging of the tendon. (Page 7, last paragraph: tendon 200 may still be attached to its original anchor point; therefore tension would already be applied to the tendon.  Please note, a desired tension could be any amount of tension under the broadest reasonable interpretation as well.)

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barwood (WO2010/121271) in view of Beck (EP1905385A2) and further in view of Magen (2005/0065533A1) and further in view of Measure.

In regard to claim 5, Barwood teaches a method for anchoring a tendon to a bone, comprising;  
positioning a tendon 200 across a bone hole 204 (fig 10) and maintaining the tendon at a desired tension (any tension may be a desired tension under the broadest reasonable interpretation, see fig 10-11); 
positioning as implant 452 having a pair of tendon engaging features 464 extending distally from the implant (fig 33 for implant) proximate to the tendon (fig 10-11, 14 for method); 
the implant is inserted over the tendon using the tendon engaging features 464; therefore the tendon engaging features are used to measure the location of insertion for the rest of the implant to be inserted); 
and engaging the tendon 200 at the engagement point with the pair of tendon engaging features 464 and inserting the implant 452 with the tendon 200 coupled thereto into the bone hole 204 (see fig 12; 14 for method).
While Barwood teaches the method may be used with other implants (page 7, paragraph 2), Barwood does not teach the implant comprises a sheath and an expander or the measurement method as claimed.
Beck teaches an implant that comprises a sheath 12 and an expander 14 (fig 1; [0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the implant body (sheath and expander) of Beck in place of the implant body(452) of Barwood because the sheath and expander provides better fixation which is simple and easy to install [0004-0005].  This rejection is only intended 
Magen teaches the distance from the anchor engagement to the bone hole being measured during a surgical procedure.  [0071: probe within the bone tunnel to measure its length; flange is set so that the overall length of the system matches the bone tunnel]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to measure the bone tunnel and engagement point of the tendon as taught by Magen in order to ensure the optimal graft healing zones are within the bone tunnel [0071].
While the combination of Barwood in view of Magen does not teach the distance being measured by the tendon engaging features themselves of Barwood, this measurement method is a well-known concept in measurements called unit iteration.
Measure teaches the concept of unit iteration which is a well-known measurement method (see figure with screen shot of video below) where an object is rotated to move it along the object being measured.  Accordingly, when the method of Measure is applied to the method of Barwood, the distance will be measured by rotating the sheath to move the prongs along the tendon.
It would have been obvious to one of ordinary skill in the art of measurements at the time the invention was filed to use Measure’s unit iteration method of measurement as a functional substitution for where a measurement tool is unavailable.  MPEP 2144
In regard to claim 6, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches the distance is substantially equal to a depth of the bone hole.  Under the broadest reasonable interpretation almost anything within the 
In regard to claim 7, Barwood meets the claim limitations as discussed in the rejection of claim 5, and while Barwood in view of Beck teaches measuring the tendon, the combination does not teach using a rotating object (sheath) to make that measurement. 
Measure further teaches the concept of unit iteration which is a well-known measurement method (see figure with screen shot of video below) where an object is rotated to move it along the object being measured (see arrows in screen shot).  Accordingly, when the method of Measure is applied to the method of Barwood, the distance will be measured by rotating the sheath to move the prongs along the tendon.
In regard to claim 8, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches the engaging of the tendon at the engagement point with the pair of tendon engaging features includes penetrating the tendon with the pair of tendon engaging features 464 (page 14, lines 25-29: may penetrate into the tendon) to couple the tendon to the sheath.
In regard to claim 9, Barwood meets the claim limitations as discussed in the rejection of claim 5, but does not teach the engaging of the tendon takes place at a location proximal to and laterally offset from the bone hole.  The location of tendon engaging appears to be no more than design choice and does not appear to have any significance.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to perform engaging of the tendon at a location proximal to and laterally offset from the bone hole. Absent a teaching of 
In regard to claim 10, Barwood meets the claim limitations as discussed in the rejection of claim 5, and further teaches tensioning the tendon 200 to a desired tension prior to the engaging of the tendon. (Page 7, last paragraph: tendon 200 may still be attached to its original anchor point; therefore tension would already be applied to the tendon.  Please note, a desired tension could be any amount of tension under the broadest reasonable interpretation as well.)



    PNG
    media_image1.png
    1080
    1920
    media_image1.png
    Greyscale


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774